                  IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


COREY SUGGS,                          )
                                      )
                  Plaintiff,          )
                                      )
     v.                               )         1:17CV1105
                                      )
NANCY A. BERRYHILL,                   )
Acting Commissioner of Social         )
Security,                             )
                                      )
                  Defendant.          )


                 MEMORANDUM OPINION AND RECOMMENDATION
                   OF UNITED STATES MAGISTRATE JUDGE

     Plaintiff, Corey Suggs, brought this action pursuant to the

Social Security Act (the “Act”) to obtain judicial review of a

final decision of Defendant, the Acting Commissioner of Social

Security,   denying    Plaintiff’s    claim    for   Disability   Insurance

Benefits (“DIB”).      (Docket Entry 2.)         Defendant has filed the

certified administrative record (Docket Entry 7 (cited herein as

“Tr. __”)), and both parties have moved for judgment (Docket

Entries 9, 12; see also Docket Entry 10 (Plaintiff’s Brief); Docket

Entry 13 (Defendant’s Memorandum)).          For the reasons that follow,

the Court should remand this matter for further administrative

proceedings.

                         I.    PROCEDURAL HISTORY

     Plaintiff applied for DIB, alleging a disability onset date of

August 14, 2013.      (Tr. 173-76.)       Upon denial of that application
initially (Tr. 75-82, 92-95) and on reconsideration (Tr. 83-91,

104-11),      Plaintiff    requested       a     hearing       de     novo    before    an

Administrative     Law     Judge   (“ALJ”)       (Tr.    112).         Plaintiff,      his

attorney, and a vocational expert (“VE”) attended the hearing.

(Tr. 43-74.)      The ALJ subsequently determined that Plaintiff did

not qualify as disabled under the Act.                  (Tr. 19-38.)         The Appeals

Council thereafter denied Plaintiff’s request for review (Tr. 1-6,

18,   170-72,     240-41),       thereby       making    the        ALJ’s    ruling    the

Commissioner’s final decision for purposes of judicial review.

      In   rendering      that   decision,       the    ALJ    made     the    following

findings:

      1.   [Plaintiff] last met the insured status requirements
      of the . . . Act on September 30, 2013.

      2.   [Plaintiff] did not engage in substantial gainful
      activity during the period from his alleged onset date of
      August 14, 2013 through his date last insured of
      September 30, 2013.

      3.   Through the date last insured, [Plaintiff] had the
      following severe impairments: status post left upper
      extremity fracture, with left radial and ulnar nerve
      injuries; complex regional pain syndrome; and depression.

      . . .

      4.   Through the date last insured, [Plaintiff] did not
      have an impairment or combination of impairments that met
      or medically equaled the severity of one of the listed
      impairments in 20 CFR Part 404, Subpart P, Appendix 1.

      . . .

      5.   . . . [T]hrough the date last insured, [Plaintiff]
      had the residual functional capacity to perform less than
      the full range of light work . . . . He could lift and

                                           2
     carry 10 pounds occasionally with the left upper dominant
     extremity; lift and carry 20 pounds occasionally with the
     right upper extremity and frequently lift and carry 10
     pounds frequently with the right upper extremity; stand
     and/or walk six hours in an eight-hour workday; sit six
     hours in an eight-hour workday; occasionally push and
     pull up with the left dominant upper extremity; and never
     climb ladders, ropes, and scaffolds. He can occasionally
     handle and finger with the left dominant upper extremity
     and occasionally reach in all directions with the left
     dominant upper extremity. He should avoid concentrated
     exposure to extreme cold, moving machinery, hazardous
     machinery, and unprotected heights.      He can perform
     simple, routine, repetitive tasks.

     . . .

     6.   Through the date last insured, [Plaintiff]      was
     unable to perform any past relevant work.

     . . .

     10. Through    the  date   last  insured,  considering
     [Plaintiff’s] age, education, work experience, and
     residual functional capacity, there were jobs that
     existed in significant numbers in the national economy
     that [Plaintiff] could have performed.

     . . .

     11. [Plaintiff] was not under a disability, as defined
     in the . . . Act, at any time from August 14, 2013, the
     alleged onset date, through September 30, 2013, the date
     last insured.

(Tr. 24-37 (internal parenthetical citations omitted).)

                         II.   DISCUSSION

     Federal law “authorizes judicial review of the Social Security

Commissioner’s denial of social security benefits.”       Hines v.

Barnhart, 453 F.3d 559, 561 (4th Cir. 2006).   However, “the scope

of . . . review of [such a] decision . . . is extremely limited.”


                                 3
Frady v. Harris, 646 F.2d 143, 144 (4th Cir. 1981).              Even given

those limitations, the Court should remand this case for further

administrative proceedings.

                      A.     Standard of Review

     “[C]ourts are not to try [a Social Security] case de novo.”

Oppenheim v. Finch, 495 F.2d 396, 397 (4th Cir. 1974).          Instead, “a

reviewing   court must      uphold   the   factual   findings   of   the   ALJ

[underlying the denial of benefits] if they are supported by

substantial evidence and were reached through application of the

correct legal standard.” Hines, 453 F.3d at 561 (internal brackets

and quotation marks omitted).

     “Substantial evidence means ‘such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.’”

Hunter v. Sullivan, 993 F.2d 31, 34 (4th Cir. 1992) (quoting

Richardson v. Perales, 402 U.S. 389, 390 (1971)).          “It consists of

more than a mere scintilla of evidence but may be somewhat less

than a preponderance.”       Mastro v. Apfel, 270 F.3d 171, 176 (4th

Cir. 2001) (internal brackets and quotation marks omitted).                “If

there is evidence to justify a refusal to direct a verdict were the

case before a jury, then there is substantial evidence.”             Hunter,

993 F.2d at 34 (internal quotation marks omitted).

     “In reviewing for substantial evidence, the [C]ourt should not

undertake   to   re-weigh    conflicting     evidence,   make   credibility

determinations, or substitute its judgment for that of the [ALJ, as

                                      4
adopted by the Social Security Commissioner].” Mastro, 270 F.3d at

176 (internal brackets and quotation marks omitted).                        “Where

conflicting evidence allows reasonable minds to differ as to

whether    a    claimant       is   disabled,    the   responsibility    for     that

decision falls on the [Social Security Commissioner] (or the ALJ).”

Id. at 179 (internal quotation marks omitted).                   “The issue before

[the Court], therefore, is not whether [the claimant] is disabled,

but whether the ALJ’s finding that [the claimant] is not disabled

is supported by substantial evidence and was reached based upon a

correct application of the relevant law.” Craig v. Chater, 76 F.3d

585, 589 (4th Cir. 1996).

      When confronting that issue, the Court must take note that

“[a] claimant for disability benefits bears the burden of proving

a disability,” Hall v. Harris, 658 F.2d 260, 264 (4th Cir. 1981),

and that, in this context, “disability” means the “‘inability to

engage in       any    substantial     gainful    activity   by    reason   of    any

medically determinable physical or mental impairment which can be

expected to result in death or which has lasted or can be expected

to last for a continuous period of not less than 12 months,’” id.

(quoting       42     U.S.C.    §   423(d)(1)(A)).1        “To    regularize      the


      1
        The Act “comprises two disability benefits programs.       [DIB] . . .
provides benefits to disabled persons who have contributed to the program while
employed. The Supplemental Security Income Program . . . provides benefits to
indigent disabled persons. The statutory definitions and the regulations . . .
for determining disability governing these two programs are, in all aspects
relevant here, substantively identical.” Craig, 76 F.3d at 589 n.1 (internal
citations omitted).

                                           5
adjudicative process, the Social Security Administration has . . .

promulgated . . . detailed regulations incorporating longstanding

medical-vocational evaluation policies that take into account a

claimant’s age, education, and work experience in addition to [the

claimant’s] medical condition.”       Id.   “These regulations establish

a ‘sequential evaluation process’ to determine whether a claimant

is disabled.”     Id. (internal citations omitted).

      This sequential evaluation process (“SEP”) has up to five

steps:    “The claimant (1) must not be engaged in ‘substantial

gainful activity,’ i.e., currently working; and (2) must have a

‘severe’ impairment that (3) meets or exceeds the ‘listings’ of

specified impairments, or is otherwise incapacitating to the extent

that the claimant does not possess the residual functional capacity

to (4) perform [the claimant’s] past work or (5) any other work.”

Albright v. Commissioner of Soc. Sec. Admin., 174 F.3d 473, 475 n.2

(4th Cir. 1999).2      A finding adverse to the claimant at any of

several points in the SEP forecloses an award and ends the inquiry.

For example, “[t]he first step determines whether the claimant is

engaged in ‘substantial gainful activity.’ If the claimant is

working, benefits are denied.        The second step determines if the

claimant is ‘severely’ disabled.          If not, benefits are denied.”

Bennett v. Sullivan, 917 F.2d 157, 159 (4th Cir. 1990).


      2
        “Through the fourth step, the burden of production and proof is on the
claimant.   If the claimant reaches step five, the burden shifts to the
[government] . . . .” Hunter, 993 F.2d at 35 (internal citations omitted).

                                      6
      On the other hand, if a claimant carries his or her burden at

each of the first three steps, “the claimant is disabled.” Mastro,

270 F.3d at 177. Alternatively, if a claimant clears steps one and

two, but falters at step three, i.e., “[i]f a claimant’s impairment

is not sufficiently severe to equal or exceed a listed impairment,

the ALJ must assess the claimant’s residual functional capacity

(‘RFC’).”    Id. at 179.3    Step four then requires the ALJ to assess

whether, based on that RFC, the claimant can “perform past relevant

work”; if so, the claimant does not qualify as disabled.               Id. at

179-80.     However, if the claimant establishes an inability to

return to prior work, the analysis proceeds to the fifth step,

whereupon the ALJ must decide “whether the claimant is able to

perform other work considering both [the RFC] and [the claimant’s]

vocational capabilities (age, education, and past work experience)

to adjust to a new job.”        Hall, 658 F.2d at 264-65.         If, at this

step, the government cannot carry its “evidentiary burden of

proving that     [the   claimant]    remains   able   to   work   other   jobs




      3
        “RFC is a measurement of the most a claimant can do despite [the
claimant’s] limitations.” Hines, 453 F.3d at 562 (noting that administrative
regulations require RFC to reflect claimant’s “ability to do sustained work-
related physical and mental activities in a work setting on a regular and
continuing basis . . . [which] means 8 hours a day, for 5 days a week, or an
equivalent work schedule” (internal emphasis and quotation marks omitted)). The
RFC includes both a “physical exertional or strength limitation” that assesses
the claimant’s “ability to do sedentary, light, medium, heavy, or very heavy
work,” as well as “nonexertional limitations (mental, sensory, or skin
impairments).” Hall, 658 F.2d at 265. “RFC is to be determined by the ALJ only
after [the ALJ] considers all relevant evidence of a claimant’s impairments and
any related symptoms (e.g., pain).” Hines, 453 F.3d at 562-63.

                                      7
available in the community,” the claimant qualifies as disabled.

Hines, 453 F.3d at 567.4

                             B.    Assignments of Error

      Plaintiff contends that the Court should overturn the ALJ’s

finding of no disability on these grounds:

      1) “[t]he ALJ erred by failing to account for [Plaintiff’s]

moderate    limitation        in    concentration,         persistence,           [or]   pace

[(‘CPP’)] in the RFC and hypothetical question” (Docket Entry 10 at

6 (italics omitted)); and

      2)   “[t]he      ALJ    erred     by       failing    to    give    the      treating

physician’s        opinion    controlling          weight”       (id.    at   7    (italics

omitted)).

      Defendant contends otherwise and seeks affirmance of the ALJ’s

decision.     (Docket Entry 13 at 3-12.)

                                         1. CPP

      In Plaintiff’s first issue on review, he claims that “[t]he

ALJ   erred    by    failing       to   account      for     [Plaintiff’s]         moderate

limitation in [CPP] in the RFC and hypothetical question.” (Docket

Entry 10      at    6 (italics      omitted).)         In     particular,         Plaintiff



      4
        A claimant thus can qualify as disabled via two paths through the SEP.
The first path requires resolution of the questions at steps one, two, and three
in the claimant’s favor, whereas, on the second path, the claimant must prevail
at steps one, two, four, and five. Some short-hand judicial characterizations
of the SEP appear to gloss over the fact that an adverse finding against a
claimant on step three does not terminate the analysis. See, e.g., Hunter, 993
F.2d at 35 (“If the ALJ finds that a claimant has not satisfied any step of the
process, review does not proceed to the next step.”).

                                             8
contends that “[i]n Mascio v. Colvin, 780 F.3d 632 (4th Cir. 2015),

the [United States Court of Appeals for the] Fourth Circuit held

that an ALJ does not account ‘for a claimant’s limitations in [CPP]

by restricting the hypothetical question to simple, routine tasks

or unskilled work.’”     (Docket Entry 10 at 6 (quoting Mascio, 780

F.3d at 638).)   According to Plaintiff, the restriction in the RFC

and dispositive hypothetical question to simple, routine, and

repetitive tasks (“SRRTs”) “do[es] not account for [Plaintiff’s]

moderate   limitations   in   [CPP].”   (Id.   at   7.)     Plaintiff’s

contentions warrant relief.

     The Fourth Circuit has held that “the ability to perform

simple tasks differs from the ability to stay on task” and that

“[o]nly the latter limitation would account for a claimant’s

limitation in [CPP].”     Mascio, 780 F.3d at 638.        However, as a

neighboring district court has explained:

     Mascio does not broadly dictate that a claimant’s
     moderate impairment in [CPP] always translates into a
     limitation in the RFC. Rather, Mascio underscores the
     ALJ’s duty to adequately review the evidence and explain
     the decision . . . . An ALJ may account for a claimant’s
     limitation with [CPP] by restricting the claimant to
     simple, routine, unskilled work where the record supports
     this conclusion, either through physician testimony,
     medical source statements, consultative examinations, or
     other evidence that is sufficiently evident to the
     reviewing court.

Jones v. Colvin, No. 7:14CV00273, 2015 WL 5056784, at *10-12 (W.D.

Va. Aug. 20, 2015) (magistrate judge’s recommendation adopted by

district judge) (unpublished) (emphasis added); see also Hutton v.

                                   9
Colvin, No. 2:14-CV-63, 2015 WL 3757204, at *3 (N.D.W. Va. June 16,

2015)   (unpublished)   (finding   reliance   on   Mascio    “misplaced,”

because ALJ “gave abundant explanation” for why unskilled work

adequately accounted for claimant’s moderate limitation in CPP, by

highlighting    the   claimant’s   daily   activities       and   treating

physicians’ opinions).   Here, however, the ALJ’s decision provides

no explanation as to why a restriction to SRRTs (see Tr. 27)

sufficiently accounted for Plaintiff’s moderate deficit in CPP (see

Tr. 26).

        As an initial matter, the ALJ’s decision does not clarify

whether the ALJ found that Plaintiff’s depression, traumatic brain

injury (“TBI”), or pain caused him to suffer moderate limitation in

his ability to maintain CPP.   The ALJ first found that Plaintiff’s

TBI constituted a non-severe impairment which caused Plaintiff to

suffer only mild deficit in CPP at step two of the SEP.           (See Tr.

24-25.)    However, at step three, as support for the ALJ’s finding

that Plaintiff’s depression caused moderate limitation in CPP, the

ALJ relied, in part, on Plaintiff’s hearing testimony that his TBI

caused him to suffer limitations in “his short-term memory, long-

term concentration, and focus.”     (Tr. 26; see also Tr. 53.)      Still

later, the ALJ cited a treatment note reporting that Plaintiff’s

“concentration was related to his pain level.”       (Tr. 32 (emphasis

added); see also Tr. 401.)   The ALJ’s shifting attribution for the




                                   10
cause of Plaintiff’s concentration difficulties impedes the Court’s

ability to engage in meaningful judicial review.

     Nor does the ALJ’s assessment and weighing of the opinion

evidence   explain    why   a   restriction   to    SRRTs   in    the    RFC   and

dispositive       hypothetical     question        adequately      encompassed

Plaintiff’s moderate limitation in CPP.         Although the ALJ accorded

“significant weight” to the opinions of the state agency medical

consultants (Tr. 35), those consultants did not find that Plaintiff

suffered   from    any   mental   impairments      (see   Tr.    77,    86)    and,

therefore, neither assessed Plaintiff’s ability to maintain CPP,

nor determined a mental RFC (see Tr. 77-79, 86-88).               Furthermore,

although the ALJ afforded “partial weight” to the opinion of

Plaintiff’s treating neurosurgeon, Dr. Fraser J. Leversedge (Tr.

35), the ALJ specifically discredited only Dr. Leversedge’s opinion

that Plaintiff could “never use the left hand to handle and finger

and could only lift five pounds,” implying that the ALJ credited

Dr. Leversedge’s opinion that Plaintiff “often had pain severe

enough to interfere with attention and concentration” (id.; see

also Tr. 331).

     The ALJ’s discussion of Plaintiff’s daily activities also did

not provide the needed explanation under Mascio.            Although the ALJ

noted that Plaintiff could “drive[] 100 miles per week” and “pay[]

bills on the computer,” activities that arguably require a degree

of CPP to complete, the ALJ did not link Plaintiff’s engagement in

                                     11
such activities to an ability to perform SRRTs.              (See Tr. 34.)

Indeed, after including SRRTs in the RFC (see Tr. 27), the ALJ’s

decision does not mention SRRTs again (see Tr. 27-38).

     As a result, without further explanation, the ALJ’s decision

does not provide “an accurate and logical bridge,” Clifford v.

Apfel, 227 F.3d 863, 872 (7th Cir. 2000), between the ALJ’s

conclusion that Plaintiff suffered moderate CPP and the ALJ’s

decision   that   Plaintiff    could    perform     SRRTs.    Under   these

circumstances, the Court should remand for further administrative

proceedings consistent with Mascio.

                   2. Treating Physician’s Opinion

     In Plaintiff’s second and final assignment of error, he

alleges that “[t]he ALJ erred by failing to give the treating

physician’s opinion controlling weight.”            (Docket Entry 10 at 7

(italics omitted).)    More specifically, Plaintiff contends that

“the ALJ did not provide ‘persuasive contradictory evidence’ to

overcome” the opinion of Dr. Fraser J. Leversedge, Plaintiff’s

treating neurosurgeon (id. at 11 (quoting Coffman v. Bowen, 829

F.2d 514, 517 (4th Cir. 1987)), who limited Plaintiff to less than

sedentary work (id. at 7 (citing Tr. 329-35)). Moreover, according

to Plaintiff, “the evidence provided by the [s]tate agency non-

examin[ing   consultants]     cannot   serve   as    substantial   evidence

supporting denial of benefits because the medical testimony of



                                   12
examining and treating physicians does not go both ways.”       (Id. at

11-12 (citing Long v. United States Dep’t of Health & Human Servs.,

1990 WL 64793, at *3 (4th Cir. 1990) (emphasis in original)).)

     As an initial matter, Plaintiff misrelies on the “persuasive

contradictory evidence” standard.      That phrasing of the “treating

physician rule” no longer represents the governing standard.        See

Stroup v. Apfel, No. 96-1722, 205 F.3d 1334 (table), 2000 WL

216620, at *5 (4th Cir. Feb. 24, 2000) (unpublished) (“The 1991

regulations supersede the ‘treating physician rule’ from our prior

case law.”);   Shrewsbury   v.   Chater,   No.   94-2235, 68   F.3d 461

(table), 1995 WL 592236, at *2 n.5 (4th           Cir. Oct. 6, 1995)

(unpublished) (“As regulations supersede contrary precedent, the

cases cited by [the plaintiff] defining the scope of the ‘treating

physician rule’ decided prior to 20 C.F.R. § 416 and related

regulations are not controlling.” (internal citation omitted));

accord Brown v. Astrue, Civil Action No. CBD-10-1238, 2013 WL

937549, at *4 (D. Md. Mar. 8, 2013) (unpublished); Benton v.

Astrue, Civil Action No. 0:09-892-HFF-PJG, 2010 WL 3419272, at *1

(D.S.C. Aug. 30, 2010) (unpublished); Pittman v. Massanari, 141 F.

Supp. 2d 601, 608 (W.D.N.C. 2001); Ward v. Chater, 924 F. Supp. 53,

55-56 (W.D. Va. 1996).

     Under the proper standard, the treating source rule does

generally require an ALJ to give controlling weight to the opinion

of a treating source regarding the nature and severity of a

                                  13
claimant’s impairment. See 20 C.F.R. § 404.1527(c)(2) (“[T]reating

sources . . . provide a detailed, longitudinal picture of [a

claimant’s]     medical    impairment(s)     and     may   bring   a    unique

perspective to the medical evidence that cannot be obtained from

the objective medical findings alone or from reports of individual

examinations,     such     as   consultative       examinations    or    brief

hospitalizations.”).       The rule also recognizes, however, that not

all treating sources or treating source opinions merit the same

deference.    The nature and extent of each treatment relationship

appreciably tempers the weight an ALJ affords an opinion.               See 20

C.F.R. § 404.1527(c)(2)(ii).       Moreover, as subsections (2) through

(4) of the rule describe in great detail, a treating source’s

opinion, like all medical opinions, deserves deference only if

well-supported    by     medical   signs   and   laboratory   findings    and

consistent with the other substantial evidence in the case record.

See 20 C.F.R. § 404.1527(c)(2)-(4). “[I]f a physician’s opinion is

not supported by clinical evidence or if it is inconsistent with

other substantial evidence, it should be accorded significantly

less weight.”    Craig, 76 F.3d at 590 (emphasis added).

     On September 7, 2016, Dr. Leversedge completed a “Medical

Source Statement About What the Claimant Can Still Do Despite

Impairment(s)” (“MSS”) (Tr. 329-35), diagnosing Plaintiff with

status post left humerus fracture, left radial and ulnar nerve

injuries, and complex regional pain syndrome (“CRPS”), which caused

                                     14
Plaintiff to suffer pain, reduced range of motion, reduced grip

strength, and sensory changes in the left hand, as well as muscle

weakness and atrophy in the left upper extremity (see Tr. 329). As

a result of those impairments, Dr. Leversedge concluded that,

although Plaintiff had no restrictions in lifting and carrying with

his right, non-dominant upper extremity, he could lift and carry

only one to five pounds occasionally with the left upper extremity.

(See Tr. 332.)     Dr. Leversedge further opined that Plaintiff could

never reach in any direction, handle, or finger with his left upper

extremity (see Tr. 332, 334), and that his impairment would cause

his absence from work more than three times per month (see Tr.

335).

     The ALJ discussed Dr. Leversedge’s opinion, and then weighed

it as follows:

     The [ALJ] gives partial weight to this opinion. That
     [Plaintiff] can never use the left hand to handle and
     finger and could only lift five pounds is not fully
     supported by the medical evidence of record, in light of
     [Plaintiff’s] activities of daily living and earlier
     clinical and electromyography findings [(Tr. 347, 426,
     431, 463)], which show he is clearly doing better. He
     was occasionally helping a friend at a customer service
     desk [(Tr. 337)], was running the household with the
     children [(Tr. 541)], and running up to two miles per day
     [(Tr. 456)].    He said his pain was reasonably well
     controlled [(Tr. 350-51)].

(Tr. 35.)   The ALJ’s finding that Dr. Leversedge’s opinion did not

harmonize   with   Plaintiff’s   daily   activities   and   “the   medical




                                   15
evidence    of    record”   (id.)   lacks    the   support   of   substantial

evidence.

     The ALJ improperly relied on Plaintiff’s daily activities to

discount Dr. Leversedge’s significant restrictions on Plaintiff’s

use of his left arm, because none of the activities cited by the

ALJ demonstrated that Plaintiff enjoyed more functional use of his

left arm than prescribed by Dr. Leversedge.              Although the ALJ

relied on Plaintiff’s statement to a treatment provider on November

20, 2015, that “[h]e was occasionally helping a friend at a

customer service desk” (id.; see also Tr. 337), the statement

occurred over two years after Plaintiff’s date last insured, and

neither indicated how often Plaintiff assisted his friend nor

elaborated       any   further   regarding    what   types   of    activities

Plaintiff’s assistance to his friend entailed, let alone whether

(and to what extent) such activities involved the use of his left

arm (see Tr. 337).        Similarly, the ALJ’s reliance on Plaintiff’s

ability to “run[] the household” and take care of his children (see

Tr. 35) misses the mark, because Plaintiff consistently stated that

he wore a brace on his left arm all the time, and did not use his

left arm to pick up or handle objects or to perform household

chores (see Tr. 51, 57-58, 63).       In the same vein, the ALJ fails to

explain how Plaintiff’s ability to run one to two miles per day,

which Plaintiff testified he does while wearing a brace on his left



                                      16
arm (see Tr. 65), demonstrated that Plaintiff could use his left

arm to a greater degree than that opined by Dr. Leversedge.

     The ALJ’s reliance on the “medical evidence of record” and/or

“earlier clinical and electromyography findings” to discount Dr.

Leversedge’s opinion fares no better.           (Tr. 35 (citing Tr. 347,

426, 431, 463).)      The four pages of the administrative transcript

cited    by    the   ALJ   do   not   reflect    “earlier   clinical   and

electromyography findings” that contradict Dr. Leversedge’s opinion

regarding Plaintiff’s left arm functionality.         (See Tr. 347, 426,

431, 463.)      Those pages contain the following findings:

     C        A cover page for an office visit to Dr. Leversedge
              on October 27, 2015, which does not contain any
              medical findings at all (see Tr. 347);

     C        A September 25, 2014, treatment note from Dr.
              Leversedge   reflecting   decreased   strength   in
              Plaintiff’s left triceps, biceps, flexor carpi
              radialis,   flexor    digitorum   profundus,    and
              lumbricals, no firing of the intrinsic muscles in
              Plaintiff’s left hand, no sensation in the
              superficial    branch   of    the   radial    nerve
              distribution, dysesthesias in the ulnar nerve
              distribution, and significantly decreased range of
              motion in Plaintiff’s left wrist (see Tr. 426);

     C        A Duke pain clinic visit on September 24, 2014,
              which records visible atrophic skin changes and
              diminished hair growth on Plaintiff’s posterior
              left hand, absent extension of the wrist and digits
              and decreased grip strength of Plaintiff’s left
              hand, and severely diminished sensation to light
              touch and pin prick in Plaintiff’s left forearm,
              hand,   and   fingers,   as    well   as   abnormal
              electromyography results showing evidence of left
              ulnar, radial, musculocutaneous, and anterior
              interosseous nerve axonal loss (see Tr. 431); and


                                      17
     C     A treatment note dated July 28, 2016, from the Duke
           pain clinic indicating a normal mental status
           evaluation, Plaintiff’s assessment of his arm pain
           as a six on a scale of one to ten, and the
           clinician’s notation that Plaintiff’s left upper
           extremity remained in a splint and displayed
           “reduced strength grossly” (Tr. 463).

The above-described findings do not undermine (and in fact appear

to support) Dr. Leversedge’s opinion regarding Plaintiff’s limited

ability to use his left arm.

     In sum, as substantial evidence does not support the ALJ’s

decision to discount Dr. Leversedge’s opinion as it related to

Plaintiff’s left arm functionality, Plaintiff has demonstrated an

entitlement to remand on this issue as well.

                                  CONCLUSION

     Plaintiff has established errors warranting remand.

     IT IS THEREFORE RECOMMENDED that the Commissioner’s decision

finding no disability be vacated and that the matter be remanded

under    sentence    four   of    42    U.S.C.      §    405(g),     for   further

administrative      proceedings    1)    as    to       why,   for   purposes   of

establishing an RFC, restricting Plaintiff to SRRTs adequately

accounts for his moderate limitation in CPP (or, alternatively,

whether additional restrictions should apply and/or whether jobs

that can accommodate any such additional restrictions exist in

substantial numbers); and 2) reevaluation of the opinion of Dr.

Leversedge in accordance with 20 C.F.R. § 404.1527.                  As a result,



                                        18
Plaintiff’s Motion for Judgment on the Pleadings (Docket Entry 9)

should be granted in part (i.e., to the extent it requests remand),

and Defendant’s Motion for Judgment on the Pleadings (Docket Entry

12) should be denied.


                                    /s/ L. Patrick Auld
                                      L. Patrick Auld
                               United States Magistrate Judge


November 2, 2018




                                19
